Citation Nr: 1626804	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1973.  The Veteran also had over 26 years of service with a reserve component.

This matter comes to the Board of Veterans' Appeal (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2016, the Veteran and his wife testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The claims of service connection for left knee and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 Board decision most recently denied the Veteran's application to reopen his claim service connection for a low back disability.

2.  A June 2008 rating decision most recently denied the Veteran's application to reopen his claim service connection for a left knee disorder and the Veteran did not perfect his appeal to that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the October 2007 Board decision and the June 2008 rating decisions is new, related to an unestablished fact necessary to substantiate the claims of service connection for a low back disability and a left knee disorder, and raises a reasonable possibility of substantiating the claims.

4.  Degenerative disc disease of the lumbar spine had its onset in service.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision and June 2008 rating decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative contend that the claimant's low back and left knee disorders are due to his military service including the documented May 1982 motor vehicle accident while on active duty with his reserve component.  In the alternative, it is alleged that they are due to his service-connected right knee disorder.  

The Claims to ReOpen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that in October 2007 the Board most recently denied the Veteran's application to reopen his claim of service connection for a low back disability because, among other things, there was no relationship between his disability and his military service including his documented May 1982 motor vehicle accident while serving with his reserve component.  The Board October 2007 Board decision is final.  38 U.S.C.A. § 7104.

The record also shows that a June 2008 rating decision denied the Veteran's application to reopen his claim service connection for a left knee disorder because, among other things, there was no relationship between his disability and his service connected right knee disorder and/or his military service including his documented May 1982 motor vehicle accident while serving with his reserve component.  The Veteran did not file with VA new and material medical evidence related to his left knee disorder in the first post-decision year despite his filing with the RO both VA and private treatment records that noted his continued problems with his post-service left knee disorder because this medical history was part of the record at the time of the prior final denials of the claim.  38 C.F.R. § 3.156(b).  In July 2008, the Veteran filed a notice of disagreement (NOD) as to the June 2008 rating decision and in November 2009 the RO issued him a SOC.  In a March 2010 decision, however, the RO found that the Veteran did not perfect his appeal to the June 2008 rating decision by filing a timely Substantive Appeal.  Moreover, the claimant did not appeal the March 2010 decision or submit new and material evidence within the one year appeal period.  Accordingly, the Board finds that the June 2008 and March 2010 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the above final decisions, VA in March 2010 received an opinion from Dr. Ben L. Chiang, M.D., in which he opined that the Veteran's current low back and left knee disorders were due to the 1982 motor vehicle accident while serving with his reserve component.  As such, the Veteran's claims are reopened.

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).   

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with a low back disability (i.e., degenerative disc disease of the lumbar spine).  See, e.g., VA examination dated in August 2010.  Moreover, service medical records document the Veteran's complaints and treatment for low back problems in August 1988 and September 1989.  Specifically, at the August 1988 retirement examination the Veteran reported that he had a history of recurrent back pain and the examiner thereafter reported that he "[s]ustained fracture right ankle, lower back strain, contusion of both thighs[,] and neck strain, treated at civilian hospital, Ocala FL . . . Member retains back pain which requires use of brace 1-2 times weekly . . . member currently being followed up at Bay Pines hospital St Pete."  A subsequent September 1989 neurological consultation recorded the Veteran's complaints of having problems with certain movements while lifting and pulling which causes his back to "catch" and for him to thereafter have pain for two or three days.  Lastly, the Board finds the Veteran's and his wife's sworn testimony in which they both reported his having continued low back problems with observable symptom of his low back disability (i.e., pain, limitation of motion, etc. . .) since his active duty service is proof that his disorder has continued since service because these symptoms are observable by lay persons.  See Davidson.  As such, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the Veteran's claim of service connection for a low back disorder is reopened; to that extent only the appeal is granted.

New and material evidence having been received, the Veteran's claim of service connection for a left knee disorder is reopened; to that extent only the appeal is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.



REMAND

As to the newly reopened claim of service connection for a left knee disorder and the claim of service connection for a left shoulder disorder, the Veteran and his spouse have competently testified that the Veteran had had problems with his left knee and shoulder.  They also testified that they were due to his service-connected right knee disorder.  The Board also notes that the record contains June 2008 and August 2008 VA opinions as well as a March 2010 opinion from Dr. Chiang.  

However, the Board does not find either of the VA or the private medical opinion adequate because they either failed to address the question of aggravation, improperly relied on negative, or is not supported by any rational.  Therefore, the Board finds that a remand is required to obtain adequate medical opinions as to the origins of the Veteran's current left knee and left shoulder disorders.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding treatment records of the Veteran from the Tampa VA Medical Center. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records, including from Dr. Chiang.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any in-service left knee and/or left shoulder problems as well as any continued problems since that time.  Provide them a reasonable time to submit this evidence.

4.  Then schedule the Veteran for a left knee and left shoulder examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's left knee and/or left shoulder disorder is related to or had its onset in service, including the May 1982 motor vehicle accident while on active duty with his reserve component?

(b)  Is it at least as likely as not that any arthritis of the Veteran's left knee and/or left shoulder manifested itself to a compensable degree in the first post-service year?

(c) Is it at least as likely as not that the Veteran's service-connected right knee disorder caused his left knee disorder?

(d) Is it at least as likely as not that the Veteran's service-connected right knee disorder aggravated (i.e., permanently worsened) his left knee disorder?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

In providing the requested opinions, the examiner should comment on Dr. Chiang's March 2010 opinion.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After conducting any further development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the December 2012 statement of the case.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


